DETAILED CORRESPONDENCE
This Office action is in response to the response and Rule 132 evidence received October 7, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over NAGAMINE et al (2016/0280679 in view of GOTO et al (2017/0184970) and SHIMADA et al (2016/0077433).
The claimed invention recites the following:

    PNG
    media_image1.png
    472
    578
    media_image1.png
    Greyscale

page 62, paragraph [0505] – [0517] wherein the following salt is reported which meet compound (e0), see below:

    PNG
    media_image2.png
    330
    414
    media_image2.png
    Greyscale

NAGAMINE et al report that 2 or more kinds of the compounds may be used in combination as reported paragraph [0517].

    PNG
    media_image3.png
    778
    789
    media_image3.png
    Greyscale

The use of the (e0) component in a comparative example is lacking in the specification, thus secondary considerations are not present without a comparison to a composition with a single heptafluorobutyric salt as an onium carboxylate quencher.
paragraph [0432], specifically in paragraph [0441]. 
Applicants are further directed to paragraph [0459] wherein an onium carboxylate comprising a heptafluorobutyric acid salt is reported.
GOTO et al lack a working example having both an amine and an onium carboxylate. 
SHIMADA et al report the use of amine compounds as seen on page 61, paragraph [0652].
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition of radiation sensitive positive working composition to use a combination of an amine compound such as tributylamine as reported in SHIMADA et al in the art of NAGAMINE et al such as Example 8 with the reasonable expectation of having a composition which is excellent in lithographic properties such as LWR.
	The comparative evidence received under Rule 132 has been carefully considered, however the evidence fails to compare the prior art quencher in NAGAMINE et al and the evaluation of “good” and “bad” are not presented with SEM images showing the differences in pattern profile.  Thus the scope, weight and character of the comparative evidence to overcome the obviousness rejection is not present and the rejection is repeated.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 14, 2022